Title: To Benjamin Franklin from Arthur Lee, 23 February 1778
From: Lee, Arthur
To: Franklin, Benjamin


Challiot Feby. 23d. 1778
Titles of the Bills movd for by Ld. North
1st. That leave be given to bring in a Bill to enable his Majesty to appoint Commissioners with sufficient Powers to Treat, consult and agree upon means of quieting the Disorders now subsisting in certain of the Colonies, Plantations and Provinces in North America.
2d. That the Propositions be referrd to the consideration of a Committee of the whole House.
3. That leave be given to bring in a Bill for declaring the intentions of the Parliament of G.B. concerning the exercise of the right of imposing taxes within the Colonies Provinces and Plantations in N. America.
The above are the Heads of the Bills you mention. Mr. Hartley’s anxiety shews him to have given too much into the King and Lord North’s policy which is to temporize. The truth is not in them. I have the honor to be with great respect Dear Sir, Your most Obedient Servant
Arthur Lee
 
Addressed: The Honble / Benjamin Franklin / Passi
Notation: A Lee to BF. Feb. 23d. 78 Chaillot
